           Case 4:19-cv-01809-MWB Document 21 Filed 04/13/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    LINDSEY MESZAROS,                            No. 4:19-CV-01809

                  Plaintiff,                     (Judge Brann)

          v.                                     (Magistrate Judge Cohn)

    ANDREW SAUL,
    Commissioner of Social Security,

                  Defendant.

                                       ORDER

                                   APRIL 13, 2021

         Lindsey Meszaros filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Meszaros’ claim for

social security disability benefits and supplemental security income benefits.1 In

March 2021, Magistrate Judge Gerald B. Cohn issued a Report and

Recommendation recommending that this Court affirm the Commissioner’s decision

and close this case.2

         Meszaros filed timely objections to the Report and Recommendation.3 In her

objections, Meszaros contends that Magistrate Judge Cohn erred in: (1) concluding

that the administrative law judge (“ALJ”) properly afforded greater weight to a non-

examining psychologist than to Meszaros’ treating physician; (2) relying on


1
      Doc. 1.
2
      Doc. 19.
3
      Doc. 20.
        Case 4:19-cv-01809-MWB Document 21 Filed 04/13/21 Page 2 of 3




Meszaros’ activities of daily living; (3) suggesting that Meszaros’ part-time work

was probative of her ability to work full-time; (4) determining that the ALJ properly

found Meszaros to have fewer limitations than did the non-examining psychologist

whose opinion the ALJ afforded great weight; (5) failing to properly account for

exacerbations of Meszaros’ symptoms and her inability to accurately assess her own

mood and behavior; and (6) concluding that Meszaros’ past performance at work

was indicative of her current ability to work.4

       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”5

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.6

       Upon de novo review of the record, the Court finds no error in Magistrate

Judge Cohn’s conclusion that the Commissioner’s decision is supported by

substantial evidence. Although Meszaros disputes some of Magistrate Judge Cohn’s

observations and conclusions, Magistrate Judge Cohn correctly determined that, as




4
    Id.
5
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                             2
       Case 4:19-cv-01809-MWB Document 21 Filed 04/13/21 Page 3 of 3




a whole, the ALJ’s decision is supported by substantial evidence. Consequently, IT

IS HEREBY ORDERED that:

      1.    Magistrate Judge Gerald B. Cohn’s Report and Recommendation (Doc.

            19) is ADOPTED;

      2.    The Commissioner’s decision is AFFIRMED;

      3.    Final Judgment is entered in favor of Defendant and against Meszaros

            pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

            and

      4.    The Clerk of Court is direct to CLOSE this case.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                        3
